By JUDGE CHARLES H. DUFF
This matter is before the Court on defendant General Motors Motion under Rule 4:12(a)(4) for assessment of reasonable expenses and counsel fees incurred in obtaining an order compelling plaintiff to respond to various interrogatories previously filed. I have carefully reviewed the representations of both counsel at the hearing and the Memorandum filed by the defendant and am of the opinion that the Motion should be granted.
Rule 4:12(a)(4) was adopted from Rule 37 of the Federal Rules of Civil Procedure. As presently phrased it provides that upon granting the motion for discovery the Court "shall" require payment of the moving party’s reasonable expenses. Two exceptions are provided in the Rule, viz. that the opposition to the motion was substantially justified or that "other circumstances" make such an award unjust. There do not appear to be other circumstances present; the crux then is whether the failure to answer the interrogatories was substantially justified. I find that it was not.
In assessing the quantum of attorneys’ fees the Court is not bound by counsel’s contract with his client but has discretion in awarding "reasonable" expenses. Under the totality of all of the circum*450stances presented an award of $100.00 counsel fees and $4.25 expenses, for a total of $104.25, will be entered against plaintiff’s counsel, to be paid within 30 days hereof.